Abdus-Salaam, J.
(dissenting). Like the majority, I conclude that defendants received the effective assistance of counsel. Defense counsels reasonably declined to file a motion to dismiss the first-degree robbery charges, on the ground that the BB gun held by one of the robbers did not satisfy the display element of first-degree robbery, because such a motion would have failed insofar as the object pushed against the victim’s back could have been perceived as a firearm, thus rendering the evidence of the display element legally sufficient (see Penal Law § 160.15 [4]; People v Baskerville, 60 NY2d 374, 382 [1983]). By forgoing unavailing tactics and attacking the victim’s identification of their clients as the robbers, counsels provided defendants with a *411competent “go for broke” defense, which, if credited, would have resulted in their acquittal on all the robbery and larceny charges. Therefore, counsels’ performance, “viewed in totality and as of the time of the representation,” provided defendants with meaningful representation (see People v Baldi, 54 NY2d 137, 147 [1981]).
Nonetheless, I dissent from the majority’s decision to uphold the showup identification of defendants. As Chief Judge Lippman explains in detail in his well-reasoned dissent (see dissenting op at 404-406), the showup was plainly unlawful under our decision in People v Johnson (81 NY2d 828 [1993]), wherein we invalidated a showup as a matter of law on a record that is not materially distinguishable from the one presented here (see id. at 829-831). Thus, as the Chief Judge rightly observes, “[i]f the mixed question doctrine was not an impediment to review in Johnson, neither can it be here,” and the showup in this case was “simply illegal” (dissenting op at 405).
The majority insists that the mixed question doctrine insulates the showup from our review because “reasonable minds may differ as to the inference to be drawn” from these facts (majority op at 403). However, even accepting the entirety of the hearing court’s factual findings, none of the inferences that reasonably may be drawn from those settled facts can support the conclusion that this showup was lawful. Specifically, the hearing court found that, prior to the showup, the arresting officers ceased their immediate canvassing for suspects, returned to their routine patrol and then arrested defendants on drug charges about two hours after the crime and five miles away from the scene. About 15 minutes after the arrest, the officers conducted the showup.
From these facts, one simply cannot infer that the police conducted the showup in “one unbroken chain of events—crime, escape, pursuit, apprehension and identifications” (People v Duuvon, 77 NY2d 541, 544-545 [1991]), that they were responding to “exigent circumstances requiring] immediate identification” (People v Riley, 70 NY2d 523, 529 [1987]), or that they otherwise conducted a showup of a “prompt and immediate nature” (Johnson, 81 NY2d at 831). Rather, the most charitable inference available is that, within hours of the crime, the officers came upon two men they reasonably believed were involved in the robbery, and after arresting defendants on charges for which they easily could have been held until a court-ordered lineup could be arranged, the officers decided to expedite their *412investigation using an inherently suggestive showup identification. Although the showup was certainly convenient and may have been helpful in the broader police investigation, we have never held that such factors can justify a showup absent exigent circumstances or a closer spatial and temporal proximity to the crime.
In addition, the majority’s opinion erodes the principles underlying the limited judicial acceptance of showups. In that regard, showups are permitted in rare circumstances based on a finely-tuned balance of competing interests for due process purposes. The substantial infringement on the defendant’s liberty interest in avoiding a wrongful prosecution based on misidentification is authorized only where the showup’s close proximity to the crime renders it highly reliable or some urgent circumstance necessitates an especially prompt determination of the defendant’s involvement in the crime, which serves strong state interests in promptly capturing the guilty and preventing the arrest of the innocent (see Stovall v Denno, 388 US 293, 301-302 [1967]; Duuvon, 77 NY2d at 545; see also Simmons v United States, 390 US 377, 384 [1968]). In other words, we tolerate, rather than routinely approve, showups where uncommonly compelling interests outweigh the individual’s presumptive entitlement to be free from suggestive police arranged identification procedures.
In upholding a showup that is not founded on any such compelling need, the majority unmoors the limited allowance of showups from its original constitutional and jurisprudential underpinnings. Thus, the majority risks transforming what previously had been thought a necessary evil into a routinely sanctioned and likely preferred tool of law enforcement. To avoid that outcome, I would reverse the order of the Appellate Division, grant suppression of the showup identification, and remit the matter to Supreme Court for an independent source hearing and new trial.
Judges Graffeo, Smith and Pigott concur with Judge Read; Chief Judge Lippman dissents and votes to reverse in an opinion in which Judge Rivera concurs; Judge Abdus-Saiaam dissents and votes to reverse in a separate opinion.
In each case: Order affirmed.